             2:15-cr-00472-RMG      Date Filed 01/02/20   Entry Number 995      Page 1 of 1
USCA4 Appeal: 17-3    Doc: 67         Filed: 01/02/2020    Pg: 1 of 1

                                                                        FILED: January 2, 2020

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                       ___________________

                                              No. 17-3
                                      (2:15-cr-00472-RMG-1)
                                       ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        DYLANN STORM ROOF

                     Defendant - Appellant

                                       ___________________

                                            ORDER
                                       ___________________

               The court grants the motion to withdraw April J. Anderson from further

        representation on appeal.

                                                For the Court--By Direction

                                                /s/ Patricia S. Connor, Clerk
